Citation Nr: 0336585	
Decision Date: 12/30/03    Archive Date: 01/07/04

DOCKET NO.  03-00 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to restoration of a 50 percent evaluation for 
status post left salpingectomy and right salpingoophorectomy, 
with history of menorrhagia and dysmenorrhea with 
hysterectomy, to include the question of whether an increased 
rating is warranted.  


REPRESENTATION

Veteran represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. L. Konya, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1978 to May 1995.  
An unverified period of nearly three years of active duty 
prior to May 1978, is also reflected on the veteran's 
Department of Defense (DD) Form 214.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2002 decision by the RO in Winston-
Salem, North Carolina.

In Form 9, received in November 2002, the veteran raised a 
claim of entitlement to service connection for 
anxiety/depression, claimed as secondary to her service-
connected gynecologic disability.  That matter has not been 
adjudicated and is not properly before the Board at this 
time; it is instead referred to the RO for appropriate 
action.

This appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, DC.  VA will notify the veteran if 
further action is required on her part.


REMAND

In a rating decision dated in November 1996, the RO granted 
entitlement to service connection for status post 
salpingoophorectomy and assigned an initial 50 percent 
rating.  The RO also granted entitlement to service 
connection for a history of menorrhagia and dysmenorrhea with 
frequent episodes of vaginal bleeding, assigned a 
noncompensable evaluation.  

38 C.F.R. § 4.116, Diagnostic Code 7617 (2003) provides for 
assignment of a 100 percent rating for three months after 
complete removal of the uterus and both ovaries, followed by 
a 50 percent rating assignment.  38 C.F.R. § 4.116, 
Diagnostic Code 7619 provides for assignment of a 100 percent 
rating for three months after complete removal of an ovary, 
followed by a 30 percent rating assignment where both ovaries 
have been completely removed.  Complete removal of one ovary, 
with or without partial removal of the other, warrants only a 
zero percent rating assignment.  38 C.F.R. § 4.116, 
Diagnostic Code 7618 (2003) provides for assignment of a 
three-month initial 100 percent rating for complete removal 
of the uterus followed by assignment of a 30 percent rating.

Service medical records, as well as post-service records 
prior to 1998, reflect that, despite entries indicating a 
total hysterectomy, clinical examinations showed the presence 
of the veteran's uterus and one remaining ovary.  As such, 
there appears to be a basis for the RO's proposed reduction 
in benefits from 50 percent to 30 percent based on error in 
the 1996 initial rating action.  See 38 C.F.R. §§ 3.105(e), 
 4.116 (2003).  

In its February 2002 decision the RO determined that the 
veteran's current disability rating of 50 percent for status 
post left salpingectomy and right salpingoophorectomy, with 
history of menorrhagia and dysmenorrhea with hysterectomy 
should be reduced to 30 percent based on clear and 
unmistakable error, effective June 1, 2002.  

The record does not reflect, however, that the RO has 
adequately addressed the veteran's May 2001 claim of 
entitlement to a rating in excess of 50 percent for status 
post salpingoophorectomy.  In her claims correspondence the 
veteran specifically identified that her remaining ovary had 
become infected due to her service-connected disability and 
that she thus had a complete hysterectomy in 1998.  A review 
of the claims file reveals that VA treatment records up to 
August 1998 are associated with the claims file.  Those 
records note that the veteran had a total abdominal 
hysterectomy but appear to indicate that one of her ovaries 
remains intact.  The more recent report of VA examination 
fails to clearly identify whether the veteran's uterus and 
both ovaries were or were not removed.  The veteran's actual 
current gynecologic status thus remains unclear from 
currently available medical evidence and further evidential 
development is necessary to assess the nature and severity of 
existing service-connected manifestations.  

Insofar as the veteran's claim of entitlement to an increased 
rating was received in May 2001, prior to the effective date 
of the reduction accomplished in this case, the question of 
the veteran's entitlement to more than a 30 or more than a 50 
percent rating based on evidence of a 1998 surgery may 
potentially impact the disposition in the restoration matter.   

Additionally, on November 9, 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA) was signed into law.  This 
liberalizing law is applicable to this appeal.  A review of 
the claims folder reveals that the veteran was never provided 
the laws and regulations applicable to the VCAA.  

For the above reasons, this case is REMANDED for the 
following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5103, 5103A 
(West 2002) and in 38 C.F.R. § 3.159 
(2003) are fully complied with and 
satisfied.  After the veteran and her 
representative have been given notice 
as required by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), they should 
be given the opportunity to respond.

2.  The RO should contact the veteran and 
request her to provide dates of 
treatment/evaluation and the names and 
addresses of all medical care providers 
who have treated her for gynecologic 
complaints.  In particular the veteran is 
requested to provide specific identifying 
information relevant to her 1998 surgery.  
After securing the necessary release, the 
RO should take steps to obtain identified 
records.  Responses, negative or positive 
should be associated with the claims 
file.  In any case, the RO should ensure 
that records of relevant VA treatment, 
evaluation, hospitalization and 
diagnostic testing, specifically during 
the 1998 year, are associated with the 
claims file.  The RO should particularly 
attempt to locate records of pre-
operative and post-operative evaluation 
as well as the surgical reports from 
August 1998.

3.  After any additional records have 
been associated, the entire claims file 
must be provided to a VA gynecologist 
and the veteran should be scheduled for 
appropriate examination.  The examiner 
is requested to confirm the presence or 
absence of the uterus, left ovary, 
right ovary, and fallopian tubes.  The 
examiner is requested to discuss the 
procedures performed in August 1998 and 
to state the likelihood that such 
surgery was medically indicated due to 
the veteran's service-connected 
gynecologic disability.  The examiner 
is also requested to identify the 
nature and severity of current symptoms 
attributable to the veteran's service-
connected disability and to discuss the 
nature and effect of any recommended 
course of treatment on the veteran's 
manifestations.  The rationale for all 
conclusions reached should be provided.

4.  After the development requested 
above has been completed to the extent 
possible, the RO should again review 
the record and ensure that such is 
adequate for appellate review.  The RO 
should complete any necessary 
corrective action and then readjudicate 
the veteran's claim.  The RO should 
include a discussion as to the 
propriety of the reduction in benefits 
from 50 percent to 30 percent, with 
consideration of 38 C.F.R. §§ 3.105, , 
3.400, and 4.116, and, also address the 
veteran's entitlement to a rating 
higher than 30 percent based on 
consideration of all of the medical 
evidence of record, consistent with 
38 C.F.R. §§ 3.400, 4.116 (2003) (to 
include all potentially applicable 
diagnostic codes).  If RO action 
remains adverse to the veteran, she and 
her representative should be furnished 
a supplemental statement of the case, 
which includes a recitation of the law 
and regulations applicable to VA's duty 
to notify and assist, the propriety of 
reductions based on clear and 
unmistakable error and the relevant 
rating criteria governing the 
assignment of percentage ratings.  The 
veteran and her representative should 
be given the opportunity to respond 
thereto.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  No action is required on the part of the veteran 
or his representative until further notice is received.  By 
this action, the Board intimates no opinion, legal or 
factual, as to the ultimate disposition warranted in this 
case.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	J. M. Daley 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


